Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 24, 2015

                                      No. 04-15-00350-CV

                                         Jack RETTIG,
                                            Appellant

                                                v.

          Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza,
                                 and Troy J. Williams,
                                       Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVQ000699 D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        Appellee Patrick G. Mendoza has filed a notice stating that he is in bankruptcy. The
notice states that the bankruptcy proceeding is pending in the United States Bankruptcy Court for
the Western District of Texas in San Antonio, under Case No. 15-52801-cag, styled In re Patrick
G. Mendoza and Gloria C. Mendoza. The notice contains an authenticated copy of the page[s]
of the bankruptcy petition showing that the petition was filed on November 16, 2015.
Accordingly, the appeal and all time periods are stayed from the date the bankruptcy petition was
filed. See TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court